Citation Nr: 0530115	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  00-06 946A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for residuals of 
pneumonia.



REPRESENTATION

The veteran represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from August 
1962 to March 1965.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which denied the veteran's claims for service 
connection for residuals of a back injury and pneumonia.  Per 
his request, a hearing before the Board was scheduled in 
April 2003, but he failed to appear for it.  He has not 
explained his absence or requested to reschedule the hearing.  
Thus, his appeal has been processed as if he withdrew 
his hearing request.  38 C.F.R. § 20.704(d) (2005).  

In November 2003, the Board remanded the case to the RO for 
additional development and consideration of the evidence.  
The case was subsequently transferred to the RO in St. 
Petersburg, Florida.  In September 2005, the RO issued a 
supplemental statement of the case (SSOC) continuing the 
denial of the veteran's claims for service connection.  The 
RO has since returned the case to the Board for further 
appellate review.


FINDINGS OF FACT

1.  The veteran's low back disability did not originate in 
service, did not manifest to a compensable degree within one 
year following his separation from service, and is not 
otherwise causally related to his military service.

2.  The medical evidence of record indicates the veteran does 
not currently have residuals of pneumonia.




CONCLUSIONS OF LAW

1.  The veteran's low back disability was not incurred or 
aggravated during service and cannot be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.159, 3.303, 3.307, 3.309 (2005).  

2.  The veteran does not currently have residuals of 
pneumonia that were incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107; 38 C.F.R. §§ 3.1, 
3.6, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice letters were sent to the veteran in February 
2001, and April 2004.  In this case, the VCAA was enacted 
after the RO's initial adjudication of the veteran's claims.  
So obviously the RO could not comply with the requirement 
that the VCAA notice must precede the initial RO 
adjudication.  This was impossible because the VCAA did not 
even exist when the RO initially adjudicated the claims.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  
But in Pelegrini II, the Court clarified that in cases, as 
here, where the VCAA notice was not issued until after the 
initial adjudication in question, VA does not have to vitiate 
the initial decision and start the whole adjudicatory process 
anew.  Rather, VA need only ensure the veteran receives or 
since has received content-complying VCAA notice such that he 
is not prejudiced.  See, Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) (An error, whether procedural or substantive, is 
prejudicial "when the error affects a substantial right so as 
to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the [adjudication]."  
(quoting McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 
548, 553 (1984).  Failure to provide notice before the first 
adverse decision by the AOJ would not have the natural effect 
of producing prejudice, and therefore, prejudice must be pled 
as to this deficiency.))

Here, the VCAA notice letters provided the veteran with ample 
opportunity to respond before the RO's September 2005 SSOC, 
wherein the RO readjudicated his claims based on the 
additional evidence that had been obtained since the initial 
rating decision in question, SOC, and any prior SSOCs.  He 
failed to respond to the February 2001 and April 2004 VCAA 
letters , and he has not otherwise indicated he has any 
additional relevant evidence to submit or which needs to be 
obtained.  So under these circumstances, the Board finds he 
was afforded "a meaningful opportunity to participate 
effectively in the processing of his claim[s] by VA," 
and thus, "essentially cured the error in the timing of 
notice".  See Mayfield, 19 Vet. App. at 128 (holding that 
section 5103(a) notice provided after initial RO decision can 
"essentially cure the error in the timing of notice" so as 
to "afford a claimant a meaningful opportunity to 
participate effectively in the processing of ... claim[s] 
by VA") (citing Pelegrini, 18 Vet. App. at 122-24).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini II, 18 Vet. App. at 
120-121.  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

Here, the February 2001 and April 2004 letters provided the 
veteran with notice of the evidence necessary to support his 
claims that was not on record at the time the letters were 
issued, the evidence VA would assist him in obtaining, and 
the evidence it was expected that he would provide.  The 
April 2004 VCAA letter also specifically requested that he 
submit any evidence in his possession that pertained to his 
claims.  Thus, the content of these two letters provided 
satisfactory VCAA notice in accordance with 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b)(1), and Pelegrini II.

In developing his claims, the RO obtained the veteran's 
service medical records (SMRs), his VA outpatient treatment 
(VAOPT) records, and his records from the Social Security 
Administration (SSA).  And as mentioned, he failed to report 
for a hearing to provide oral testimony in support of his 
claims.  

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim[s]."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.


Governing Statutes and Regulations

Service connection is granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  This 
requires a finding that there is a current disability that 
has a relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

Certain chronic diseases, including arthritis (e.g., 
degenerative joint disease (DJD)), will be presumed to have 
been incurred in service if manifested to a compensable 
degree within one year from the date of separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  This presumption, 
however, is rebuttable by probative evidence to the contrary.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what 
existed in section 5107 regarding the benefit-of-the-doubt 
doctrine").  


Legal Analysis

The veteran's SMRs are negative for any indication of a back 
injury or pneumonia.  He was hospitalized for 3 days in 
December 1962 for a persistent cough, sore throat, and chest 
pain.  Throat cultures were positive for streptococcus 
viridans, and he was diagnosed with tonsillitis.  He was 
treated with penicillin and released to active duty.  He was 
also hospitalized for 4 days in June 1963 for acute viral 
gastroenteritis.  

An October 1999 statement from an orderly at the Fort Jackson 
Post Hospital states the veteran was hospitalized for 7 to 10 
days after a back injury during training, and that he 
contracted pneumonia from the cold and bad weather.  But even 
if he is given the benefit of the doubt with regard to the 
veracity of this statement, a December 1964 physical 
examination given prior to his separation from service found 
no objective physical abnormalities, and chest X-ray results 
were normal.  So prior to discharge, there were no residuals 
found from the claimed back injury and pneumonia.  This, in 
turn, indicates that any back injury or pneumonia he might 
have had during service was merely acute and transitory and 
completely resolved prior to his discharge in March 1965.  

The veteran's SSA records indicate that he first complained 
of back pain after service in October 1992.  August 1997 X-
rays revealed degenerative disc disease of the lumbar spine.  
An August 1997 report by Dr. Bush indicates the veteran had a 
history of smoking and decreased breath sounds bilaterally - 
indicative of mild chronic obstructive pulmonary disease 
(COPD).  A September 1997 chest X-ray was normal.  There is 
no indication his COPD as a residual of pneumonia.

As already alluded to, competent medical evidence is required 
to establish a nexus between a current disability and 
military service.  See Espiritu v Derwinski, 2 Vet. App. 492, 
494 (1992); Layno v. Brown, 6 Vet. App. 465 (1994); 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); and Hasty v. Brown, 13 Vet. App. 230 
(1999).  As a layman, the veteran, himself, is not qualified 
to provide a competent medical opinion etiologically linking 
his current back disability to his service in the military 
that ended many years ago.  Id.  And unfortunately, there is 
no other competent medical evidence on record establishing 
this necessary link.



Furthermore, without competent medical evidence confirming 
the veteran currently has residuals of pneumonia and linking 
it to his military service, he has no valid claim.  See, 
e.g., Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Degmetich v. Brown, 104 F.3d 1328 (1997); and Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  See, too, Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In order 
for service connection for a particular disability to be 
granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.'" 
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

For these reasons, the claims for service connection for 
residuals of a back injury and pneumonia must be denied 
because the preponderance of the evidence is unfavorable - 
meaning there is no reasonable doubt to resolve in the 
veteran's favor.  See 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


ORDER

The claims for service connection for residuals of a back 
injury and pneumonia are denied.


____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


